     Case 3:15-cv-00295-HTW-LRA Document 177 Filed 05/28/19 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


__________________________________________
                                          )
RICHARD JORDAN and RICKY CHASE,           )
                                          )
                     Plaintiffs,          )
                                          )
THOMAS EDWIN LODEN, Jr., ROGER            )                    Civil Action No. 3:15-cv-00295
THORSON, and ROBERT SIMON,                )
                                          )
                     Intervenors,         )
                                          )
v.                                        )
                                          )
PELICIA HALL, Commissioner,               )
Mississippi Department of Corrections, in )
her Official Capacity, et al.,            )
                                          )
                     Defendants.          )
__________________________________________)


          PLAINTIFFS’ NOTICE OF DECISION IN BUCKLEW v. PRECYTHE
                  AND MOTION FOR STATUS CONFERENCE

       PLAINTIFFS Richard Jordan and Ricky Chase, by and through their counsel of record,

hereby notify the Court that on April 1, 2019, the United States Supreme Court decided Bucklew

v. Precythe, 139 S. Ct. 1112 (2019). Bucklew became final on April 26, 2019, when no party in

Bucklew requested rehearing as allowed by Supreme Court Rule 44. This Court ordered the parties

to provide notice within thirty days of the date when Bucklew became final. Order of July 27, 2018

[ECF No. 175]. This Notice is filed within that time period.

       For the reasons stated below, Plaintiffs also move the Court to set a status conference to

discuss the entry of a new Scheduling Order to govern the continuing proceedings in this case.




                                                1
      Case 3:15-cv-00295-HTW-LRA Document 177 Filed 05/28/19 Page 2 of 10



             A. The opinion in Bucklew v. Precythe refined the Eighth Amendment
                jurisprudence governing method-of-execution challenges.

        1.       As the parties anticipated, Bucklew has provided significant guidance to the Court

and the parties with respect to the Eighth Amendment standards governing this civil action. In

Bucklew, the Court reaffirmed the rule from Glossip and the Chief Justice’s plurality opinion in

Baze v. Rees, 553 U.S. 35, 61 (2008) (plurality), that “a prisoner must show a feasible and readily

implemented alternative method of execution that would significantly reduce a substantial risk of

severe pain and that the State has refused to adopt without a legitimate penological reason.”

Bucklew, 139 S. Ct. at 1125, citing Glossip, 135 S. Ct. at 2732-33, and Baze, 553 U.S. at 52. Put

another way, “[t]he Eighth Amendment does not come into play unless the risk of pain associated

with the State's method is ‘substantial when compared to a known and available alternative.’”

Bucklew, 139 S. Ct. at 1125, quoting Glossip, 135 S. Ct. at 2738, citing Baze, 553 U.S. at 61.

        2.       However, Bucklew has made far clearer than Baze or Glossip that the alternative-

method prong is not meant to be an insuperable hurdle:

                 Finally, the burden Mr. Bucklew must shoulder under the Baze-
                 Glossip test can be overstated. An inmate seeking to identify an
                 alternative method of execution is not limited to choosing among
                 those presently authorized by a particular State’s law. . . . . So, for
                 example, a prisoner may point to a well-established protocol in
                 another State as a potentially viable option. Of course, in a case
                 like that a court would have to inquire into the possibility that one
                 State possessed a legitimate reason for declining to adopt the
                 protocol of another . . . . In light of this, we see little likelihood that
                 an inmate facing a serious risk of pain will be unable to identify an
                 available alternative . . . .

Bucklew, 139 S. Ct. at 1128-29 (emphasis added). 1



1
  Justice Kavanaugh wrote separately to emphasize his agreement with the proposition that “the burden of the
alternative-method requirement can be overstated.” Id. at 1136. In particular, Justice Kavanaugh noted that all nine
Justices agreed that the alternative method proposed by a method-of-execution plaintiff need not be authorized under
the law of the state where the plaintiff is awaiting execution. Id.

                                                         2
     Case 3:15-cv-00295-HTW-LRA Document 177 Filed 05/28/19 Page 3 of 10



       3.      Several issues pertinent to the current litigation were discussed in Bucklew. First,

what has been discussed as two separate “elements” or “prongs” of the Baze/Glossip test are more

clearly described as a single, comparative test in Bucklew. Thus, Bucklew reads the Chief Justice’s

concurrence in Baze as teaching that in an Eighth Amendment method-of-execution challenge, “a

prisoner must show a feasible and readily implemented alternative method of execution that would

significantly reduce a substantial risk of severe pain and that the State has refused to adopt without

a legitimate penological reason.” Bucklew, 139 S. Ct. at 1125, citing Baze, 553 U.S. at 52, and

Glossip, 135 S. Ct. at 2732-38. In the next paragraph, the Bucklew Court holds directly that:

               The Eighth Amendment does not come into play unless the risk of
               pain associated with the State's method is “substantial when
               compared to a known and available alternative.”

Bucklew, 139 S. Ct. at 1125, citing Glossip, 135 S. Ct. at 2738, and Baze, 553 U.S. at 61.

       4.      Consistent with this approach, the Court began its analysis “with the question of a

proposed alternative method,” Bucklew, 139 S. Ct. at 1129-30. The Court framed the next step in

the analysis as follows: “Even if a prisoner can carry his burden of showing a readily available

alternative, he must still show that it would significantly reduce a substantial risk of severe pain.”

Id. at 1130, citing Glossip, 135 S. Ct. at 2737-38, and Baze, 553 U.S. at 52.

       5.       Second, as quoted above, in considering the proposed alternative method, the Court

held that the plaintiff “may point to a well-established protocol in another State as a potentially

viable option.” Id.

       6.      Third, the Court in Bucklew imposed an important restriction on a State’s claim that

it is unable to procure the alternative execution drugs asserted by the condemned prisoners under

Baze and Glossip. In discussing the “legitimate reasons why a State might choose, consistent with

the Eighth Amendment, not to adopt a prisoner’s preferred method of execution,” the Bucklew



                                                  3
      Case 3:15-cv-00295-HTW-LRA Document 177 Filed 05/28/19 Page 4 of 10



Court stated that “a State can’t be faulted for failing to use lethal injection drugs that it’s unable to

procure through good-faith efforts.” Bucklew, 139 S. Ct. at 1125, citing Glossip, 135 S. Ct. at

2737-38 (emphasis added). 2

         7.         And finally, the Court in Bucklew stressed the significance of extensive discovery

on both sides of the test. It pointed out that, after Mr. Bucklew had complied with the district

court’s order to plead an alternative method, that court had given the plaintiff “extensive discovery

to explore the viability of that alternative.” Bucklew, 139 S. Ct. at 1129 (emphasis added).

         8.         And when the Supreme Court turned to its analysis of the State’s existing method,

it stressed that:

                    Moreover, to the extent the record is unclear on any of these issues,
                    Mr. Bucklew had ample opportunity to conduct discovery and
                    develop a factual record concerning exactly what procedures the
                    State planned to use.

Id. at 1131. It quoted the Eighth Circuit’s observation that Mr. Bucklew “never urged the district

court to establish a suitable fact-finding procedure to define the as-applied lethal injection protocol

the State intends to use.” Id. at 1131, quoting Bucklew v. Precythe, 883 F. 3d 1087, 1095-96 (8th

Cir. 2018).

         9.         As will be discussed below, these holdings in Bucklew are significant modifications

of the standard governing this civil action.




2
  See also Abdur’Rahman v. Parker, 558 S.W.3d 606, 623 (Tenn. 2018) (discussing need for state to show “ordinary
transactional effort” to secure alternative in order to defeat plaintiffs’ claim); In re Ohio Execution Protocol, 860 F.3d
881, 891 (6th Cir. 2017) (same), cert. denied sub nom. Otte v. Morgan, 137 S. Ct. 2238 (2017).

                                                            4
      Case 3:15-cv-00295-HTW-LRA Document 177 Filed 05/28/19 Page 5 of 10



               B. Bucklew’s teachings provide significant guidance to the Court regarding
                  further proceedings in this case.

         10.      As the Court is aware, the Plaintiffs in this case allege that the substantial risk of

serious pain presented by Mississippi’s use of a three-drug execution protocol 3 could be reduced

by employing a one-drug protocol (a fatal dose of pentobarbital) such as that used by jurisdictions

such as Georgia, 4 Missouri, 5 and Texas. First Amended Complaint, ECF No. 50, at 34-35. ¶¶187-

190, 41-42, ¶¶222-229, 45-46, ¶¶248-251. See also id. at 50-52, ¶¶276-281.

         11.      Defendants in this case have asserted that they are unable to secure pentobarbital,

in either manufactured or compounded form, and therefore cannot adopt the one-drug protocol

presented by Plaintiffs. 6




3
  The risks presented by the three-drug protocol are alleged at length in the First Amended Complaint, ECF No. 50, at
12-13, ¶¶56-67. The controlling opinion in Baze held that, unless the first drug in the series sufficiently anesthetizes
the prisoner, these second two drugs will cause serious harm and severe pain. Chief Justice Roberts wrote that “[i]t is
uncontested that, failing a proper dose of sodium thiopental that would render the prisoner unconscious, there is a
substantial, constitutionally unacceptable risk of suffocation from the administration of pancuronium As Plaintiffs
have repeatedly asserted bromide and pain from the injection of potassium chloride.” Id., 553 U.S. at 53, 128 S. Ct. at
1533 (Roberts, C.J.).
4
  In June 2016, Plaintiffs noticed the Rule 30(b)(6) deposition of the Georgia Department of Corrections, in an attempt
to gain discovery on Georgia’s one-drug protocol, including that state’s success in purchasing pentobarbital. ECF No.
74. Georgia resisted the subpoena. The District Court for the Northern District of Georgia found the discovery requests
relevant to Plaintiffs’ case, but quashed the deposition notice and subpoena duces tecum, enforcing Georgia’s Lethal
Injection Secrecy Act. Georgia Dep’t of Corr. v. Jordan, No. 16-2582, 2016 WL 9776069 at *2 (N.D. Ga. Oct. 20,
2016) (“The requested information is relevant to the claims asserted in the underlying action because it goes to the
heart of what Jordan and Chase must prove to successfully prosecute their cases.”). The Eleventh Circuit Court of
Appeals affirmed. Jordan v. Comm’r, Miss. Dep’t of Corr., 908 F.3d 1259 (11th Cir. 2018). A petition for rehearing
and for rehearing en banc is pending.
5
  In May and June of 2016, Plaintiffs noticed the Rule 30(b)(6) deposition of the Missouri Department of Corrections,
in an attempt to gain discovery on Missouri’s one-drug protocol, including that state’s success in purchasing
pentobarbital. ECF Nos. 72, 81. Missouri resisted the subpoena. The District Court for the Western District of Missouri
denied the Department’s motion to quash, holding that Plaintiffs’ discovery requests were “directly relevant” to their
burden in the civil action in this Court. See Exhibit A, Order, Missouri Dep’t of Corr. v. Jordan and Chase, No. 16-
9005 (W.D. Mo. July 14, 2016). A panel of the Eighth Circuit Court of Appeals affirmed. In re Missouri Dep’t of
Corr., 661 Fed.Appx. 453 (8th Cir. 2016). On rehearing, the Court of Appeals vacated those orders and ruled that the
district court must quash Plaintiffs’ deposition notice and accompanying subpoena duces tecum. In re Missouri Dep’t
of Corr., 839 F.3d 732 (8th Cir. 2016), cert. denied, Jordan v. Missouri Dep’t of Corr., 137 S. Ct. 2180 (2017).
6
   See, e.g., Declaration of Marshall Fisher (6/22/15), ECF No. 25-1 at 2-4 (Defendants’ first allegation of the
unavailability of pentobarbital).

                                                           5
      Case 3:15-cv-00295-HTW-LRA Document 177 Filed 05/28/19 Page 6 of 10



         12.      Plaintiffs contest that Defendants have made “good-faith efforts” to obtain

pentobarbital. This is one of the central issues in this case. Accordingly, Plaintiffs have diligently

sought discovery from Defendants on this issue. 7

         13.      Then-Commissioner Marshall Fisher allegedly contacted his counterparts in

various death penalty jurisdictions in October and November 2015 and March and April 2016

seeking pentobarbital and was unsuccessful in doing so. 8 However, during the same time that Mr.

Fisher claimed to be making contacts with other corrections agencies, the Virginia Department of

Corrections successfully secured pentobarbital from the Texas Department of Criminal Justice.9

Mississippi had successfully engaged in a similar state-to-state transfer, obtaining pentobarbital

from the Arkansas Department of Corrections in May 2010. 10

         14.      As Plaintiffs have repeatedly noted, other jurisdictions have obtained pentobarbital

sufficient to execute condemned prisoners with a one-drug protocol. From 2015 to the present,

seventy (70) executions have been conducted with a single fatal dose of pentobarbital: forty-three

(43) in Texas, eighteen (18) in Georgia, eight (8) in Missouri, and one in South Dakota. 11 MDOC’s

failure to secure pentobarbital is an issue for discovery and trial in this case.


7
  See Chronology of Information Requested and Received from Defendants Regarding Attempts to Procure Execution
Drugs, ECF No. 127-28.
8
  MDOC’s Second Supplemental Answers to Interrogatories, ECF No. 167-1 at 7 (11/10/17). The interrogatory lists
the corrections departments contacted, but is silent on the number of attempts, the method of communication, and
most importantly, the substance of any of the communications. As is discussed below, it is a known practice for
corrections departments which conduct lethal injection executions to transfer drugs to each other when needed. Exactly
how Fisher failed where his counterpart in Virginia succeeded is an issue the Plaintiffs are entitled to explore under
Bucklew.
9
  First Amended Complaint, ECF No. 50, at 35 ¶190. From February 2017 through the present, Plaintiffs have litigated
their right to discovery from the officials of the Virginia Department of Corrections about the state-to-state transfer of
pentobarbital from Texas. The United States Court of Appeals affirmed the district court’s grant of the Virginia
department’s motion to quash. Virginia Dep’t of Corr. v. Jordan, 921 F.3d 180 (4th Cir. 2019). Plaintiffs intend to
seek certiorari review of this decision.
10
   Exhibit B, Excerpts from the Deposition of Wendy Kelley in Jones v. Hobbs, No. CV-2010-1118 (Pulaski Cty. Cir.
Ct. Feb. 23, 2011) at 68-73 and Exhibit (ADC Log Book Pages, May 2010).
11
   Execution Lists (2015, 2016, 2017, 2018, and 2019), Death Penalty Information Center,
https://deathpenaltyinfo.org/execution-list-2019, https://deathpenaltyinfo.org/execution-list-2018,
https://deathpenaltyinfo.org/execution-list-2017, https://deathpenaltyinfo.org/execution-list-2016,
https://deathpenaltyinfo.org/execution-list-2015 (last reviewed May 27, 2019).

                                                            6
      Case 3:15-cv-00295-HTW-LRA Document 177 Filed 05/28/19 Page 7 of 10



         15.      MDOC has also represented that in August 2017, current Commissioner Hall wrote

a letter that was posted on the listserv of the Association of State Correctional Administrators

(ASCA) seeking sources of pentobarbital, and in response, one of her counterparts in an

unidentified state 12 gave Ms. Hall contact information for a supplier in Mississippi, identified by

MDOC only as “Supplier 3.” 13 According to MDOC:

                  Supplier 3 stated that it could obtain, and would be willing to
                  provide, compounded pentobarbital to MDOC for use in executions,
                  but only if its identity remained confidential. Supplier 3 also stated
                  that if it provided pentobarbital to MDOC, it would prepare a
                  sufficient quantity of the drug at its facility to carry out one
                  execution, only after an execution date has been set, and would then
                  deliver the compounded drug to MDOC. 14

         16.      Despite this, MDOC claimed that Supplier 3 was not a source of pentobarbital for

Plaintiffs’ executions as of November 7, 2017:

                  Since October 5, 2017, MDOC Commissioner Hall has made
                  multiple, repeated attempts to contact Supplier 3 by telephone to
                  follow up regarding the possibility of Supplier 3 supplying MDOC
                  with compounded pentobarbital for use in executions. To date,
                  Supplier 3 has not made any response whatsoever to any of these
                  attempted communications. Based on the lack of response from
                  Supplier 3, Commissioner Hall can no longer consider Supplier 3 to
                  be a potential source of compounded pentobarbital. 15

         17.      On November 15, 2017, MDOC revised its Lethal Injection Protocol an additional

time. They filed the protocol, not in this case, but in Richard Jordan’s state statutory challenge to

the proposed use of midazolam as the first of three execution drugs. 16



12
    See Redacted Memo to File, ECF No. 161-4. Defendants redacted the name and state of the department of
corrections official who contacted Ms. Hall.
13
   Id. at 10, 167-1 at 10.
14
   Id.
15
   MDOC’s Second Supplemental Answers to Interrogatories in Jordan v. Hall, Docket No. 167-1 at 12 (November
7, 2017).
16
   Exhibit C, MDOC Revised Execution Protocol (November 15, 2017). At that point, discovery was closed pending
this Court’s ruling on the various discovery motions which were adjudicated before the grant of certiorari in Bucklew.
ECF No. 168.

                                                          7
     Case 3:15-cv-00295-HTW-LRA Document 177 Filed 05/28/19 Page 8 of 10



         18.    At the time that the parties jointly agreed to request a stay of proceedings in this

case, they had outstanding proposed depositions of various lay and expert witnesses. 17 But

Defendants had not supplemented their discovery responses in light of the revisions to the lethal

injection protocol or any updated information on attempts to secure execution drugs.

         19.    As the parties awaited the ruling in Bucklew, Plaintiffs had last received

supplementation of discovery from Defendants on November 7, 2017. 18 During the interim,

MDOC has revised its Lethal Injection Protocol, but apparently has not secured new stores of

execution drugs since its last purchase of May 2017. 19 Plaintiffs require further, updated

information regarding the current method of execution Defendants intend to utilize.

         20.    After Bucklew was argued in the Supreme Court, but before the opinion was issued,

Plaintiffs reached out to Defendants seeking agreement to supplement discovery and proceed on

some depositions during the interim. Specifically, on December 27, 2018, undersigned counsel

wrote:

                As you know, this case has been stayed pending the U.S. Supreme
                Court’s final judgment in Bucklew v. Precythe, No. 17-8151. We
                believe that it would be expedient to plan discovery as the parties
                await the decision in Bucklew. To that end, we propose that
                Plaintiffs-Intervenors and Defendants agree to supplement
                outstanding discovery responses by January 31, and that we
                exchange possible deposition dates during the Spring. 20




17
   See ECF Nos. 100-02, 134-36, 153-57.
18
   ECF No. 167-1.
19
   See Exhibit D, MDOC Response to Public Records Request (January 4, 2019), and Exhibit E, MDOC Response
to Public Records Request (May 13, 2019). MDOC’s supplies of vecuronium bromide and potassium chloride have
expired, as have most of MDOC’s current stock of midazolam. The remainder of MDOC’s midazolam supply will
expire at the end of this week (June 1, 2019). Exhibit E at 19.
20
   Exhibit F, Letter from J. Craig and E. Washington to J. Davis, P. Barnes and W. Minor (December 27, 2018).

                                                      8
        Case 3:15-cv-00295-HTW-LRA Document 177 Filed 05/28/19 Page 9 of 10




           21.      Defendants rejected this offer:

                    In response to your letter, we intend to fully comply with the Court’s
                    July 27, 2018 order [Doc. 175], which stayed and administratively
                    closed this case until the Supreme Court’s decision in Bucklew
                    becomes final. 21

                 C. A status conference should be scheduled to advise the Court regarding entry
                    of a new Scheduling Order in this case.

           22.      To Plaintiffs, the way forward in this case post-Bucklew is clear. Plaintiffs have

diligently sought discovery necessary to prove both the substantial risk of Defendants’ execution

protocol, and an alternative mirroring the well-established protocols of Georgia, Missouri, and

Texas. Plaintiffs have also diligently sought discovery from Defendants regarding their alleged

good-faith efforts to secure pentobarbital for use in the alternative protocol asserted by Plaintiffs.

However, Plaintiffs have not yet received the “extensive discovery” cited by the Supreme Court

in Bucklew.

           23.      Therefore, Plaintiffs propose that this Court schedule a status conference and, at

that conference, re-set discovery deadlines to permit (1) supplementation of discovery responses,

(2) fact and expert depositions, and (3) further proceedings for third-party discovery from

corrections departments outside of Mississippi, and set dates for trial preparation filings and trial

itself.

           WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully request that this Court

schedule a status conference to determine the “suitable fact-finding procedure” for discovery on

both prongs of Glossip as refined by Bucklew, and to set a new trial date after the close of such

discovery.




21
     Exhibit G, Email from W. Minor to J. Craig and E. Washington (January 17, 2019).

                                                          9
    Case 3:15-cv-00295-HTW-LRA Document 177 Filed 05/28/19 Page 10 of 10




                                              Respectfully submitted,

                                              /s/ James W. Craig________________
                                              James W. Craig, MSB # 7798
                                              Emily M. Washington (pro hac vice)
                                              Roderick & Solange MacArthur Justice Center
                                              4400 South Carrollton Ave.
                                              New Orleans, LA 70119
                                              (504) 620-2259 (p)
                                              (504) 208-3133 (f)
                                              jim.craig@macarthurjustice.org

Dated: May 28, 2019




                                  CERTIFICATE OF SERVICE

       I hereby certify that I have filed this pleading with the Electronic Case Filing System of

the United States District Court for the Southern District of Mississippi and have thereby served

all counsel of record for the Defendants and Intervenors in this case.

       This, the 28th day of May, 2019.




                                              /s/James W. Craig




                                                10
